IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Abraham,                         :
                   Petitioner           :
                                        :
            v.                          :
                                        :
Bureau of Professional                  :
and Occupational Affairs,               :
State Board of Psychology,              :   No. 64 C.D. 2014
                   Respondent           :   Submitted: May 16, 2014

BEFORE:     HONORABLE BERNARD L. McGINLEY, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McGINLEY                           FILED: August 11, 2014

            Joseph Abraham (Petitioner), appearing pro se, petitions for review
from an order of the Bureau of Professional and Occupational Affairs, State Board
of Psychology (Board) that imposed civil penalties against him and ordered
Petitioner to cease and desist from holding himself out as a psychologist in the
Commonwealth until he obtains a license from the Board.


            On November 17, 2011, the Department of State (Department) issued
an order to show cause and alleged the following:
            1. Respondent [Petitioner] does not now, nor has he ever
            held a license to practice psychology in the
            Commonwealth of Pennsylvania.
            ....
                                  Count One
            4. In or around November 2010, Respondent [Petitioner]
            maintained a website with the address of www.dr-
            joseph.com.
5. On this website, Respondent [Petitioner] refers to
himself as ‘Dr. Joseph Abraham, Online Psychologist-
Expert on Human Behavior.’

6. Respondent’s [Petitioner’s] business address as stated
on the website is 204 W. Main Street, Mechanicsburg,
PA 17055.
....
9. As part of an investigation, on or about February 28,
2011, an investigator with the Commonwealth of
Pennsylvania, Department of State, Bureau of
Enforcement and Investigation (BEI) contacted
Respondent     [Petitioner]    via    e-mail   regarding
Respondent’s [Petitioner’s] services.

10. On or about February 28, 2011, Respondent
[Petitioner] replied to the investigator’s e-mail, wherein
Respondent [Petitioner] directed the investigator to
Respondent’s [Petitioner’s] website and stated he does
not provide ‘traditional psychological services.’

11. Respondent’s [Petitioner’s] reply also stated that he
provides ‘Relationship Advice.’
....
13. On or about June 6, 2011, a BEI investigator sent
Respondent [Petitioner] an e-mail inquiring, among other
matters, what software is used for the counseling sessions
and if it is secure.

14. In his e-mail response, Respondent [Petitioner] stated
that he uses the phone and Skype for counseling sessions.
....
16. Based upon the foregoing Factual Allegations, the
Board is authorized to impose a civil penalty . . . .
....
                         Count Two
18. Based upon the foregoing Factual Allegations, the
Board is authorized to impose a civil penalty . . . and/or
impose the costs of investigation . . . because Respondent
[Petitioner] . . . [held] himself out to the public by any

                            2
               title or description of services incorporating the words
               ‘psychological,’ ‘psychologist,’ or ‘psychology’ without
               first having obtained a license pursuant to the
               [“Professional Psychologists Practice Act] Act.[1]

Order to Show Cause, November 17, 2011, Paragraphs 1, 4-6, 9-11, 13-14, 16, and
18 at 1-3; Certified Record (C.R.) at No. 1.


               Petitioner responded:
               2. Answer to the Order to Show Cause[:]
               a. Regarding the Factual Allegations[:]

               a.1 . . .: Lack of Relevancy: This item presents a correct
               but an irrelevant statement.         I (the Respondent)
               [Petitioner] do not practice Psychology in PA and
               therefore do not need a PA license and [do] not have one.

               a.2 . . . The location at 204 W Main Street.,
               Mechanicsburg PA is a dining room of a B&B business I
               rent hourly; the last time I did so was about two years
               ago for two hours . . . .

               b. Regarding Count One[:]

               b.1. . . . The website www.dr-joseph.com describes my
               services and my professional background but is owned
               by an Israeli marketing firm . . . I have no legal
               responsibility or liability for whatever is published . . . .
               (emphasis added).

               b.2.1. . . . The Board has not satisfied the jurisdictional
               requirements and therefore any claim on anything that is
               published on the website www.dr-joseph.com is
               inadmissible. (emphasis added).


      1
          Act of March 23, 1972, P.L. 136, as amended, 63 P.S §§ 1201-1218.



                                              3
              b.2.2. . . . I (the Respondent [Petitioner] have dual
              citizenship (US/Israel), dual residency (PA/Israel) and
              possess an Israeli license to practice Psychology . . . .
              The website is available globally as a platform to present
              my services; it is not a PA entity . . . . (emphasis added).
              ....
              Regarding Count Two

              c.1 . . . The term ‘Online Psychologist lawfully appeared
              and may appear again on www.dr-joseph.com which is
              an internet entity ‘located’ on the Web (which is not PA
              territory), available globally and is not specifically
              directed toward PA residents. The ‘Disclaimer’ indicates
              that my (the Respondent) [Petitioner] practice of
              Psychology is not available in the US and Canada . . . .
              (emphasis added).

Answer to the Order to Show Cause, December 12, 2011, Paragraph 2 at 1, 3, 5,
and 7.


              On February 22, 2012, the Board held a hearing at which time Larry
Berrier (Berrier), investigator supervisor, for the BEI, and Bret Rickert (Rickert), a
professional conduct investigator I for the BEI, testified on behalf of the
Department.


              Berrier testified that a complaint was filed and “[t]he origin of the
complaint was an allegation as it relate[d] to the Respondent, Joseph Abraham
[Petitioner], [and] related to unlicensed practice activity in psychology.” Hearing
Transcript (H.T.), February 22, 2012, at 18. Berrier stated that he investigated
Petitioner’s website at www.dr-joseph.com and found:
              Very affordable and very effective online relationship
              advice, I’m Dr. Joseph Abraham [Petitioner], online



                                           4
             psychologist, expert on human behavior. (emphasis
             added).
             ....
             Online relationship advice counseling: How do I do it[?]
             Using a telephone for important confidential matters,
             either talking person to person or the conference call
             system, both are very common. Webcam . . . the high-
             tech Internet video conferencing, takes us one step closer
             by allowing us to meet and see each other while
             communicating . . . .
             ....
             Online counseling, therefore, can be similar to the
             traditional process, engage in ongoing conversations in
             which you, the client, and I, your on line counselor, life
             coach or advice provider . . . allows one to handle a
             variety of behavioral themes, overcome stress-related
             issues or fear of failure dealing with goal setting and
             receiving career coaching tips, succeed resolving family
             conflict and parenting dilemmas. (emphasis added).

H.T. at 22 and 24.     Berrier stated that the website included a work shop named
“Center for Human Growth and Business Insights” and was located at “204 West
Main Street, Mechanicsburg, PA 17055.” H.T. at 32.          Berrier stated that he did
access “the Department of State’s license 2000 database . . . [and] conduct[ed] a
search of the licensure information related to the State Board of Psychology using
Joseph Abraham [Petitioner] as a search and was unable to determine any licensure
information relevant to that individual.” H.T. at 38-39. “I also did a search . . . for
Dr. Joseph Abraham related to the State Board of Social Work, Marriage
Counselor, Professional Counselor, Therapists and I did notice that in 2005 . . . an
individual named Joseph Abraham [Petitioner] had made an attempt to obtain
professional counselor licensure . . . which was still in pending status.” H.T. at 39.
Berrier concluded that “it [also] did not appear . . . Dr. Abraham was licensed as a
professional counselor by the Social Work Board.” H.T. at 39.



                                          5
             Rickert testified that he received “a request for supplemental
investigation in January of 2011 in regards to investigating a Dr. Joseph Abraham
[Petitioner] for possible unlicensed practice activity in reference to psychology.”
H.T. at 50. Rickert found that the information concerning Petitioner was the same
information Berrier found. H.T. at 53.         Rickert sent an e-mail to Petitioner and
requested to schedule an appointment. H.T. at 54. Rickert stated that Petitioner
responded to his inquiry and stated “I have developed, more efficient and less
expensive than the traditional psychologist way of approaching relationship issues .
. . [m]ost rearrangement difficulties or life-changing situations are handled within 4
to 10 sessions . . . [and] [f]ees are $55 to $75 as outlined in my homepage around
the middle of the page.” (emphasis added). H.T. at 55. Rickert received “another
supplemental investigation request in April of 2011 in regards to a Dr. Abraham
possibly practicing unlicensed psychology in Pennsylvania.” H.T. at 56. Rickert
decided to send another e-mail this time posing as an individual named Jim
Lindenburger. H.T. at 58.        Rickert stated that Petitioner responded and said
“[f]our to six sessions usually are sufficient in unhappy attitude cases . . . I use the
phone and Skype for webcam . . . [s]ee my fees at the site, $55 to $85 near PayPal
button, the payment method, regards, Dr. Joe.” (emphasis added). H.T. at 59.
Rickert contacted the Mechanicsburg Chamber of Commerce to check out whether
Petitioner listed his business address. Petitioner’s address was listed as “Center for
Human Growth and Business Insights, 204 West Main Street, Mechanicsburg, PA
17055 . . . (717) 458-5435 . . . [c]ontact person, Dr. Joseph Abraham, www.dr-
joseph.com. H.T. at 61.


             Petitioner failed to appear at the hearing to present any evidence
contradicting the Department’s charges:            Attorney Kenneth Suter, for the
Commonwealth, “I . . . at 9:40 . . . called Dr. Abraham at the phone number listed

                                           6
in Exhibit A, which was (717) 943-0959, I reached Dr. Abraham who identified . .
. himself [as Dr. Joseph Abraham] and indicated that he would not be attending
today’s hearing.” H.T. at 7.


            The Board made the following pertinent findings of fact:
            1. Respondent [Petitioner] does not nor has he ever held a
            license to practice psychology in the Commonwealth of
            Pennsylvania . . . .

            2. Respondent [Petitioner] used the Center For Human
            Growth And Business Insights, 204 West Main Street,
            Mechanicsburg, PA 17055 as an address for his business
            in Pennsylvania . . . .

            3. In or around November 2010, Respondent [Petitioner]
            maintained a website with the web address of www.dr-
            joseph.com . . . .

            4. On this website, Respondent [Petitioner] refers to
            himself as ‘Dr. Joseph Abraham, Online Psychologist-
            Expert on Human Behavior’ . . . .
            ....
            6. Respondent’s [Petitioner’s] website includes a link for
            driving directions to 204 West Main Street,
            Mechanicsburg, PA 17055 . . . .
            ....
            8. The ‘717’ area code is assigned to central
            Pennsylvania . . . .

            9. Respondent’s [Petitioner’s] website invites readers to
            ‘[g]et your personal Online Counselor or Life Coach by
            phone or video chat’ . . . .

            10. Respondent’s [Petitioner’s] website identifies fees
            ‘for phone or web-cam sessions’ . . . .




                                        7
11. Respondent’s [Petitioner’s] website directs readers to
call ‘717-943-0959’ to schedule a session . . . .

12. Respondent’s [Petitioner’s] website also allows
individuals to purchase his services directly from the
website . . . .
....
15. Respondent’s [Petitioner’s] ‘Relationship Advice’
webpage states that ‘Since 1978 I’ve practiced in Israel
as a personal and family Psychologist and Marriage
Counsel, since 90’ [sic] also as international Online
Psychologist and Counselor as well as an Online
Relationship Advice Provider’ . . . .

16. Respondent’s [Petitioner’s] ‘Relationship Advice’
webpage states ‘I provide Psychological only in countries
that have reciprocity licensure agreement with Israel
(most European and Asian and a few Middle East
countries. USA and Canada are not included)[’] . . . .
(emphasis added).

17. Respondent [Petitioner] included the title ‘Online
Psychologist’ on his website through August/September
2010 . . . . (emphasis added).

18. At Respondent’s [Petitioner’s] direction the title
‘Online Psychologist’ was removed from Respondent’s
[Petitioner’s] website . . . . (emphasis added).

19. As part of an investigation, on or about February 28,
2011, an investigator with the . . . (BEI) contacted
Respondent      [Petitioner]   via     e-mail   regarding
Respondent’s [Petitioner’s] services . . . .

20. In the February 28, 2011 e-mail, the BEI investigator
stated that he was ‘searching for a Psychologist in my
area. I am from the Carlisle area and see that you are in
Mechanicsburg, PA’ . . . .




                            8
             21. On or about February 28, 2011, Respondent
             [Petitioner] replied to the investigator’s e-mail, wherein
             Respondent [Petitioner] directed the investigator to
             Respondent’s [Petitioner’s] website and stated he does
             not provide ‘traditional psychological services’ . . . .

             22. Respondent’s [Petitioner’s] reply also stated that he
             provides ‘Relationship Advice’ . . . .

             23. On or about June 6, 2011, a BEI investigator sent
             Respondent [Petitioner] an e-mail inquiring, among
             other matters, what software is used for the counseling
             sessions and if it is secure . . . .

             24. In the June 6, 2011 e-mail, the BEI investigator also
             stated that the Respondent [Petitioner] seems to be a
             ‘very qualified Psychologist’ . . . .

             25. In his e-mail response, Respondent [Petitioner] stated
             that he uses the phone and Skype for counseling sessions
             ....
             27. Respondent [Petitioner] received the Amended Order
             to Show Cause and filed an Answer thereto and elected
             not to attend the formal hearing . . . .

             28. The Commonwealth of Pennsylvania expended
             $890.32 to investigate this case . . . .

Final Adjudication and Order of the Board, December 17, 2013, Findings of Fact
(F.F.) Nos. 1-6, 8-12, 15-25, and 27-28 at 2-4.


             The Board determined:
             Here, the Respondent [Petitioner] was offering
             psychological services to the public without being
             properly licensed. Because Respondent [Petitioner] is
             not in compliance with the requirements that the Board
             has instituted through its regulations to insure that
             psychological services are current and conform to its

                                         9
               code of ethics, members of the public could be harmed
               by his activities. Additionally, Respondent [Petitioner]
               has failed to present any evidence of mitigation or show
               any remorse for his actions. (Emphasis added).

Board’s Adjudication, Sanctions at 9.                The Board imposed a $4,000.00 civil
penalty and further ordered Petitioner to pay $890.32, the cost incurred by the
Department, to conduct its investigation of the matter.


               Essentially, the issues, as framed by the Department in its
Counterstatement of the Questions Involved, are whether the Board had
jurisdiction over the present matter and whether the Board’s findings are supported
by substantial evidence.2


       2
          Pa. R.A.P. 2116(a) (Statement of Questions Involved) provides that “[t]he statement
of questions involved must state concisely the issues to be resolved, expressed in the terms and
circumstances of the case but without unnecessary detail . . . [e]ach question shall be followed by
an answer stating simply whether the . . . government unit agreed, disagreed, did not answer, or
did not address the question . . . .” (emphasis added). Petitioner failed to comply with Pa.
R.A.P. 2116(a). “Petitioner’s statement of questions involved does not concisely state the issues
to be resolved and does not state how the Board addressed the questions . . . [t]his section
contains unnecessary details, is 27 pages long and includes arguments and citations to evidence
that were not presented to the Board. (emphasis added). Brief of Respondent at 9.
        Pa. R.A.P. 2117(a)(1)(4)(b) (Statement of the Case) provides that “[t]he statement of the
case shall contain . . . a statement of the form of action, followed by a brief procedural history of
the case . . . [a] closely condensed chronological statement, in narrative form, of all the facts
which are necessary to be known . . . all argument to be excluded.” Again, Petitioner failed to
comply with Pa. R.A.P. 2117. “Here, Petitioner’s statement of the case does not provide a
procedural history of the case or a chronological statement of the facts . . . [i]t leaves the reader
guessing as to what actions occurred before the Board and what evidence the Board actually
received.” Brief of Respondent at 9-10. “The section does, however, contain numerous points
of argument which is expressly prohibited by subsection (b).” Brief of Respondent at 10.
        Pa. R.A.P. 2119 (Argument) provides that “[t]he argument shall be divided into as many
parts as there are questions to be argued; and shall have at the head of each part –in distinctive
type . . . the particular point treated therein, followed by such discussion and citation of
authorities as are deemed pertinent.” Petitioner failed to comply with Pa. R.A.P. 2119.
(Footnote continued on next page…)

                                                10
 I. Whether The Board Had Jurisdiction To Adjudicate The Present Matter.
              Section 1 of the Act, 63 P.S. § 1201, provides:
              The practice of psychology in the Commonwealth of
              Pennsylvania is hereby declared to affect the public
              safety and welfare, and to be subject to regulation and
              control in the public interest to protect the public from
              unprofessional, improper, unauthorized and unqualified
              practice of psychology, and from unprofessional conduct
              by persons licensed to practice psychology. This act
              should be liberally construed to carry out these objects
              and purposes. (emphasis added).



              Initially, Petitioner contends3 that the Board lacked jurisdiction over
his activities because he was only providing information on his website.
Specifically, Petitioner asserts that the website www.dr-joseph.com is owned by an
Israeli marketing firm and as a result it is fully and solely liable for the content.

(continued…)

“Petitioner’s argument section consists of one page and does not contain any of the sections
listed in his statement of questions involved.” Brief of Respondent at 11. “The arguments
presented consist of general personal statements without any citations to the record or legal
precedent in support [and] . . . the section does not set forth any alleged errors that were
committed by the Board.” Brief of Respondent at 11.
        The Department requests this Court to dismiss Petitioner’s appeal based on his failure to
comply with “the minimal requirements for writing an appellate brief . . . [which] precludes the
court from conducting a meaningful review of the matters.” Means v. Housing Authority of City
of Pittsburgh, 747 A.2d 1286, 1287-89 (Pa. Cmwlth. 2000); Kochan v. Department of
Transportation, Bureau of Driver Licensing, 768 A.2d 1186, 1188 (Pa. Cmwlth. 2001).
        Although the defects in Petitioner’s brief are substantial, this Court will not dismiss
Petitioner’s appeal but will render meaningful appellate review based upon the Department’s
counter statement of the questions involved.
        3
          This Court’s review is limited to determining whether constitutional rights were
violated, whether the decision is in accordance with the law and whether necessary findings of
fact are supported by substantial evidence. Singer v. Bureau of Professional and Occupational
Affairs State, Board of Psychology, 633 A.2d 246, 247 (Pa. Cmwlth. 1993).



                                               11
Petitioner states that although he is part owner of this foreign company he is not an
active manager.


               A review of the evidence indicates otherwise.       First, Petitioner’s
business address stated on the website was 204 West Main Street, Mechanicsburg,
PA 17055.       H.T. at 9.    Petitioner’s website also displayed a link for driving
directions to the above-mentioned address. H.T. at 26.


               Second, Petitioner’s website listed a telephone number with the area
code “717” which is assigned to Central Pennsylvania. H.T. at 23. Further,
Petitioner’s website encouraged viewers to “Online Counseling [where we] engage
in ongoing conversations in which you, the client, and I, your online counselor, life
coach or advisor provider, are in separate locations, but still together.” H.T. at 24.
Finally, Petitioner’s website identified his fees “for phone or webcam sessions”
with instructions to call “717-943-0959” for an appointment. H.T. at 20 and 23;
Exhibit C-6.


               Third, the record clearly established that Petitioner was a resident of
Pennsylvania and his counseling business was situated in Pennsylvania. In fact,
Petitioner admitted that he was a resident of Pennsylvania. C.R. at 2. Here,
Petitioner did not operate a “passive” website but was conducting business through
his website to actively solicit Pennsylvania residents to sign up for his services as a
psychologist, an online counselor, or a life coach.        See Zippo Manufacturing
Company v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997).


               Pursuant to Section 1 of the Act, 63 P.S. § 1201, our Pennsylvania
Legislature empowered the Board to regulate the practice of psychology and to

                                          12
protect the residents of Pennsylvania from unqualified and unlicensed individuals
from practicing such profession. The Board properly exercised jurisdiction over
Petitioner.4


   II. Whether The Board’s Findings Of Fact Are Supported By Substantial
                                 Evidence.

               Petitioner next argues that the Board’s findings were erroneous and
not supported by substantial evidence.


               Substantial evidence is defined as “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Valley View
Civic Association v. Zoning Board of Adjustment, 462 A.2d 637, 640 (Pa. 1983).
“Moreover, an administrative agency has broad discretion in the performance of its
administrative duties and functions, and this Court cannot overturn an agency’s
exercise of its discretion absent fraud, bad faith, or blatant abuse of discretion.”
American Auto Wash, Inc. v. Department of Environmental Protection, 729 A.2d
175, 178 n.6 (Pa. Cmwlth. 1999). “When we review an administrative order, the
prevailing party is entitled to the benefit of every inference which can be logically
drawn from the evidence when viewed in a light most favorable to the prevailing
party.” Herzog v. Department of Environmental Resources, 645 A.2d 1381, 1387



       4
         As the Department noted, Petitioner’s reliance on Zippo was misplaced:
               Petitioner argues that the Board did not have jurisdiction over his
               activities stemming from his website because it was only providing
               information and cited Zippo . . . for this proposition. Petitioner’s
               reliance on Zippo is misplaced. Zippo deals with the issue of
               personal jurisdiction over nonresidents in a federal lawsuit. Thus,
               this case is not applicable to the instant facts.
Brief of Respondent at 19.



                                               13
(Pa. Cmwlth. 1994), quoting Doerr v. Pennsylvania Liquor Control Board, 491
A.2d 299, 302 (Pa. Cmwlth. 1985).


            Section 2 of the Act, 63 P.S. § 1202, provides:
            ‘Practice of psychology’ means offering to render or
            rendering to individuals . . . or the public for
            remuneration any service involving the following:

            (i) The application of established principles of learning,
            motivation, perception, thinking, and emotional
            relationship to problems of personality, evaluation, group
            relations, and behavior adjustment. The application of
            said principles includes, but is not restricted to,
            counseling and the use of psychological methods with
            persons . . . with adjustment problems in the areas of
            work, family, school, and personal relationships . . . and
            offering services as a psychological consultant.
            (emphasis added).

            (ii)(a) ‘Measuring and testing,’ consisting of the
            psychological assessment and evaluation of abilities,
            attitudes,    achievements,    adjustments,      motives,
            personality dynamic and/or other psychological attributes
            of individuals by means of standardized measurements
            or other methods, techniques or procedures recognized
            by the science and profession of psychology, (b)
            ‘psychological methods,’ consisting of the application of
            principles of learning and motivation in an interpersonal
            situation . . . , (c) ‘psychological consulting,’ . . .
            rendering expert psychological opinion, psychological
            evaluation, or engaging in applied psychological search.
            (emphasis added).

            Section 3 of the Act, 63 P.S. § 1203 (Necessity for license), provides:
            It shall be unlawful for any person to engage in the
            practice of psychology or to offer or attempt to hold
            himself out to the public by any title or description of
            services incorporating the words ‘psychological,’

                                       14
              ‘psychologist,’ or ‘psychology’ unless he shall first have
              obtained a license pursuant to this act . . . . (emphasis
              added).

              In the present controversy, the Department filed an order to show
cause and charged Petitioner with the unlicensed practice of psychology as well as
holding himself out to the public by title or description of services incorporating
the words “psychological”, “psychologist”, or “psychology” without first acquiring
a license in violation of Section 3 of the Act. Order to Show Cause, Count One
and Count Two at 2-3; C.R. at 1. Petitioner admitted that although he was licensed
in Israel he was not licensed in Pennsylvania as a psychologist. Further, the
Department presented evidence that Petitioner operated a counseling service in the
Commonwealth with a website at www.dr-joseph.com. C.R. 1; Exhibit B and C;
H.T. at 10. Petitioner also identified himself as Dr. Joseph Abraham during the
course of the Department’s investigation. H.T. at 10-11.


              Here, the Board found that Petitioner’s services and the description of
his services offered for a fee on his website constituted the practice of psychology
as defined in the Act. “It is logical to presume that professionals sitting on an
administrative board charged with regulating a profession will draw upon their
special expertise in the determinations they are called upon to make.” Markis v.
Bureau of Professional and Occupational Affairs, State Board of Psychology, 599
A.2d 279, 282 (Pa. Cmwlth. 1991).         There was substantial evidence to support the
Board’s determination that Petitioner violated Section 3 of the Act, 63 P.S. §
1203.5

         5
        Based on the record, the Board properly imposed a civil penalty on Petitioner for the
unlawful practice of psychology pursuant to Section 11(b) of the Act, 63 P.S. § 1211(b) and
(Footnote continued on next page…)

                                             15
              Accordingly, this Court affirms.

                             ____________________________
                             BERNARD L. McGINLEY, Judge




(continued…)

Section 5(b)(4) of an Act Empowering the General Counsel or his Designee to Issue Subpoenas
for Hearing Examiners in the Bureau of Professional and Occupational Affairs; Providing
Additional Powers to the Commissioner of Professional and Occupational Affairs; and further
Providing for Civil Penalties and License Suspension, Act of July 2, 1993, P.L. 345, as amended,
63 P.S. § 2205(b)(4).



                                              16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Abraham,                       :
                   Petitioner         :
                                      :
            v.                        :
                                      :
Bureau of Professional                :
and Occupational Affairs,             :
State Board of Psychology,            :   No. 64 C.D. 2014
                   Respondent         :


                                 ORDER

            AND NOW, this 11th day of August, 2014, the order of the Bureau of
Professional and Occupational Affairs, State Board of Psychology in the above-
captioned matter is affirmed.


                                      ____________________________
                                      BERNARD L. McGINLEY, Judge